Citation Nr: 0913881	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  04-07 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome (CFS) to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a sinus condition 
to include as due to an undiagnosed illness.

3.  Entitlement to service connection for nephrolithiasis to 
include as due to an undiagnosed illness.

4.  Entitlement to service connection for a back condition. 




REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1989 to August 
1994.  Service in Southwest Asia is evidenced in the record.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which denied the veteran's claims for service 
connection for CFS, a sinus condition, a kidney condition and 
a back condition.  

The Veteran's January 2003 claim for entitlement to service 
connection for CFS and a sinus condition were denied in a 
June 2003 rating decision.  The Veteran disagreed and 
perfected an appeal.

The Veteran's claims for a back condition and a kidney stone 
condition were denied in a July 2004 rating decision.  The 
Veteran disagreed and perfected an appeal.

In a September 2007 decision, the Board remanded the claims 
for further procedural and evidentiary development.  The 
claims are once again before the Board.


FINDINGS OF FACT

1.  A preponderance of the medical and other evidence of 
record supports a conclusion that the Veteran does not have a 
diagnosed CFS condition.

2.  A preponderance of the medical and other evidence of 
record supports a conclusion that the Veteran's sinus 
condition is unrelated to his service or an undiagnosed 
illness.


3.  A preponderance of the medical and other evidence of 
record supports a conclusion that the Veteran's 
nephrolithiasis condition is unrelated to his service or an 
undiagnosed illness.

4.  A preponderance of the medical and other evidence of 
record supports a conclusion that the Veteran's back 
condition is unrelated to his active duty service.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for CFS is not 
warranted.  38 U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2008).

2.  Entitlement to service connection for a sinus condition 
is not warranted.  38 U.S.C.A. §§ 1110, 1117 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2008).

3.  Entitlement to service connection for nephrolithiasis is 
not warranted.  38 U.S.C.A. §§ 1110, 1117 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2008).

4.  Entitlement to service connection for a back condition is 
not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he suffers from CFS which began 
shortly after his discharge from active duty and that he 
suffers from a sinus condition which he attributes to 
exposure to smoke from oil fires and dust during the Persian 
Gulf War.  He further contends that his back condition began 
during service while deployed to Costa Rica in February 1992 
and in June 1993.  The Veteran has not stated how his kidney 
condition is related to service, but has stated that he was 
not diagnosed with a nephrolithiasis condition until December 
1998.  In sum, he contends that he is entitled to service 
connection for each condition.
The Board will first address certain preliminary matters and 
then render a decision on the issues on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that the Board 
errs as a matter of law when it fails to ensure compliance 
with remand orders.

As noted above, In a September 2007 decision, the Board 
remanded the Veteran's claim for further procedural and 
evidentiary development.  Specifically, the Board ordered VBA 
to provide the Veteran with notice regarding what was 
required to substantiate a claim for undiagnosed illnesses, 
and to provide medical examinations for the Veteran to 
determine the etiology of each claimed disability.  

Although VBA is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination "more that 
substantially complied with the Board's remand order").  The 
Board notes that the Veteran was provided notice in a letter 
dated August 2008 of the evidence necessary to substantiate a 
claim, and that the Veteran was provided a September 2008 VA 
examination which resulted in medical opinions regarding the 
etiology of each claimed disability.  The Board finds that 
VBA substantially complied with the Board's remand order.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Veteran was informed what evidence is needed to 
substantiate a claim for entitlement to service connection in 
letters dated February and September 2003, May 2004, 
September 2007 and August 2007.  Specifically, the Veteran 
was informed that the evidence needed to show that he had an 
injury in military service or a disease that began in or was 
made worse during military service or an event in service 
causing injury or disease; a current physical or mental 
disability; and, a relationship between the current 
disability and an injury, disease or event in military 
service.  The Veteran was also notified in the August 2008 
letter what evidence was required to substantiate a claim for 
disabilities due to undiagnosed illnesses.

In addition, the letters notified the Veteran that reasonable 
efforts would be made to help him obtain evidence necessary 
to support his claim, including that VA would request any 
pertinent records held by Federal agencies, such as military 
records, and VA medical records. 

Further, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability. The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.  

In this case, the Veteran was informed of how VA determined 
an effective date and a disability rating in the September 
2007 and August 2008 letters.  The Board observes that the 
notices were provided before the last adjudication of the 
Veteran's claims and, consequently, that the Veteran received 
a meaningful opportunity to participate effectively in the 
adjudication of his claim.  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all pertinent VA and private medical 
records identified by the Veteran are in the claims file and 
were reviewed by both the RO and the Board in connection with 
his claim.  The Veteran has received several VA examinations 
and has been treated for the sinus, back and kidney 
conditions.   

For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the Veteran in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  As indicated in the Introduction, the Veteran 
elected in writing dated September 2005 that he cancelled his 
right to seek a hearing before a Veterans Law Judge.  

The Board will therefore proceed to a decision on the merits.  


Entitlement to service connection for chronic fatigue 
syndrome (CFS) to include as due to an undiagnosed illness.

Entitlement to service connection for a sinus condition to 
include as due to an undiagnosed illness.

Entitlement to service connection for nephrolithiasis to 
include as due to an undiagnosed illness.

Because the issues present similar facts and identical law, 
they will be addressed in a single analysis.

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. 
§ 3.303(d) (2008).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service. 38 C.F.R. § 3.303(d) (2008); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection - undiagnosed illnesses

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2011. See 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 
(2008).

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
Theater of operations during the Persian Gulf War. 38 C.F.R. 
§ 3.317(d)(1). The Southwest Asia Theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations. 38 C.F.R. § 3.317(d)(2).

A 'qualifying chronic disability' means a chronic disability 
resulting from any of the following (or any combination of 
any of the following): an undiagnosed illness; a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; and any 
diagnosed illness that the Secretary determines. 
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification. 
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic. The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest. A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar. A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States. 38 C.F.R. § 
3.317(a)(2-5).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders. 38 
C.F.R. § 3.317(b) (2008).

Compensation shall not be paid under this section if: (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs. 38 C.F.R. § 3.317(c) 
(2008).

Analysis

The Veteran seeks service connection for CFS, a sinus 
condition and nephrolithiasis.  As a threshold matter, the 
Board notes that military records reflect that the Veteran 
had active military service in the Southwest Asia Theater of 
operations during the Persian Gulf War. See 38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317.  The law and regulations pertaining 
to undiagnosed illness incurred due to Persian Gulf service, 
discussed above, thus are applicable in this case.  As noted 
above, under section 3.317, a qualifying chronic disability 
is one resulting from "any of the following (or any 
combination of any of the following): an undiagnosed illness; 
a medically unexplained chronic multi-symptom illness (such 
as chronic fatigue syndrome, fibromyalgia, and irritable 
bowel syndrome) that is defined by a cluster of signs or 
symptoms; and any diagnosed illness that the Secretary 
determines." 

With regard to whether the Veteran has an undiagnosed 
illness, a September 2008 VA examiner reviewed the Veteran's 
VA claims folder and determined that "the Veteran does NOT 
suffer a specific condition of an undiagnosed illness . . . 
[the Veteran] has no undiagnosed illness."  [Emphasis in 
original].  Nor is there evidence of record indicating that 
any of the Veteran's conditions are "medically unexplained 
chronic multi-symptom" illnesses or an illness designated as 
qualifying by the Secretary.  Neither was the Veteran 
diagnosed with CFS.  The September 2008 VA examiner stated 
that "it is less likely as not that the Veteran suffers from 
a chronic fatigue syndrome and his disorder is NOT related to 
any in-service disease or injury or to his service in 
general."  The examiner explained that the Veteran's medical 
history and physical examination indicated that the Veteran 
did not "meet any criteria" for CFS.  The examiner opined 
that "his current occasional fatigue is expected given his 
job, weight and sleep apnes (sic)."

For those reasons, the Board finds that the record supports a 
conclusion that the Veteran has no qualifying illness as 
required by section 3.317 and thus any benefit provided by 
section 3.317 is inapplicable to the Veteran's claims.  
Therefore, the law and regulations pertaining to direct 
service connection apply.

As noted above, in order to establish service connection for 
a claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson supra.

With regard to element (1), as noted above, there is no 
diagnosis of CFS.  In order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability. See also Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992) [service connection may not be 
granted unless a current disability exists].  A "current 
disability" means a disability shown by competent medical 
evidence to exist. See Chelte v. Brown, 10 Vet. App. 268 
(1997).  Without such evidence in this case, the Veteran's 
claim for service connection for CFS fails.

With regard to element (1) and a sinus condition, the medical 
evidence of record includes numerous instances of complaints 
of and treatment for rhinitis.  Indeed, the September 2008 VA 
examiner diagnosed the Veteran's condition as "seasonal 
rhinitis."  Thus, Hickson element (1) is satisfied as to a 
sinus condition.

With regard to element (1) and a kidney condition, to include 
nephrolithiasis, the medical records show that since about 
December 1998, the Veteran has had several episodes of kidney 
stones.  Thus, element (1) is satisfied.

With regard to element (2) and the Veteran's sinus condition 
claim, the Board first observes that the Veteran's service 
treatment records include a May 1994 report of medical 
history completed by the Veteran.  In that report, the 
Veteran indicated "no" in response to whether he had any 
hayfever, sinusitis, or ear/nose/throat conditions.  There 
was also nothing indicated in the May 1994 discharge physical 
examination regarding a nasal or sinus condition.  

In the January 2003 claim, the Veteran indicated that his 
sinus condition began in 1991.  In a September 2008 
statement, the Veteran stated that he began suffering "from 
a serious sinus condition" while on active duty.  He stated 
that he never complained about it during service because "it 
wasn't as bad then as it is now," and that he didn't 
complain about it at the time of his discharge physical 
because "you would be held over."  The Veteran contends in 
the September 2008 statement that "being close to the oil 
fires" and the potential exposure to harmful chemicals he 
had in Kuwait resulted in his current sinus condition.

The Board notes that the Veteran made other statements in 
April 2003 and May 1997.  In a May 1997 examination report, 
the examiner stated that the Veteran complained of rhinitis.  
In the history reported by the examiner, the Veteran stated 
that "while he was over there he had no heavy oil smoke 
exposure, no heavy petroleum contaminants to his body that he 
knows other than getting some diesel fuel on his person."  
In the April 2003 examination report, the Veteran stated that 
while he was in the Persian Gulf theater, "he had no 
exposure to heavy oil" but was "around the oil well 
fires."  The April 2003 examiner reported that the Veteran's 
"chief complaint related to being involved in the Persian 
Gulf is that he has chronic rhinitis, itchy eyes, runny nose 
. . . ."  The May 1997 examiner diagnosed the Veteran with 
"probable seasonal rhinitis."  No diagnosis of a sinus 
disorder was made by the April 2003 examiner.

The May 1997 records are the first medical evidence of the 
Veteran's complaints of rhinitis.  The Board is cognizant of 
the statement of A.C., a registered nurse, who stated in a 
statement dated September 2003 that she had observed the 
Veteran's sinus symptoms of "nasal stuffiness, frequent 
blowing of his nose and production of phlegm."  However, 
there is nothing in A.C.'s statement which states when she 
first observed the symptoms she reported.  

Here, there is no indication of symptomatology during service 
other than the statements of the Veteran.  Even if his 
statements are credible, the mere fact of an in-service 
injury is not enough; there must be evidence of a chronic 
disability.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim. See 38 C.F.R. § 
3.303(b) (2008).  The record simply does not include evidence 
of chronicity of the Veteran's sinus condition from the time 
of service, or, indeed, during service.

The contemporary records are more compelling than the 
Veteran's relatively recent statements made in support of a 
claim for benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994).  The Court has also held that the Board may consider 
whether the veteran's personal interest may affect the 
credibility of testimony. See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991).

After review of the entire record, the Board finds that 
Hickson element (2) is not satisfied and that the claim for 
service connection for a sinus condition fails for that 
reason.


With regard to element (2) and his claim for nephrolithiasis, 
the Board observes that there is nothing in the Veteran's 
service treatment records indicating that the Veteran 
complained of or was treated for any kidney related 
condition.  The first medical evidence of a kidney disorder 
in the record is dated July 1999.  Indeed, the May 1997 
examiner reported that the Veteran stated he had no diagnosed 
disorder, and the Veteran stated in a March 2003 statement 
that he was diagnosed with nephrolithiasis on December 9, 
1998.  In his February 2003 claim, the Veteran simply stated 
that the kidney stones were due to "Persian Gulf exposure."  
There is nothing more explicit in the record.  In sum, there 
is no evidence supporting a conclusion that the Veteran's 
kidney condition began during service; the Veteran does not 
so contend.

The Veteran's contention appears to be that he was exposed to 
something while he was in the service that has resulted in 
his kidney condition.  As discussed above, a VA examiner 
determined that no undiagnosed disorder resulted from his 
service.  Thus, there is no evidence supporting Hickson 
element (2).  The claim for service connection for a kidney 
disorder fails for this reason.

The Board has determined that the claim for CFS fails for 
lack of a current diagnosis, and that there is no evidence of 
in-service incurrence or aggravation of a sinus or kidney 
disorder.  For the sake of completeness, the Board will 
briefly address the remaining Hickson element with regard to 
the sinus and kidney disorders.  See Luallen v. Brown, 8 Vet. 
App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 
91, 92 (1995) [the Board has the fundamental authority to 
decide a claim in the alternative].

With regard to Hickson element (3), ) medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability, the Board observes that the September 
2008 VA examiner determined that "it is less likely as not 
that the nephrolithiasis disorder is related to or aggravated 
by any in-service disease or injury or to his service in 
general."  The examiner also noted that the etiology of 
Veteran's kidney disorder is "unknown."  Thus, the 
Veteran's kidney disorder claim also fails for lack of 
evidence of element (3).

Similarly, the September 2008 VA examiner opined that "it is 
less likely as not that the sinus disorder was caused by or 
had permanent aggravation to any in-service disease or injury 
or due to his service during the Persian Gulf War."  The 
examiner concluded that the Veteran has had a sinus condition 
for many years due to allergies and smoking.  The examiner 
stated that "being exposed to prolonged dust during his 
service possibly did cause a temporary condition with 
head/sinus congestion and runny nose," but that the 
Veteran's "current mild conditions [are] most likely [due 
to] exposure to irritants from his work and the seasonal 
allergins (sic)."  The Board notes that an April 2003 VA 
examiner concluded that "the chronic sinus condition is 
related to the [Veteran's] participation in the Gulf War."  
The rationale provided by the April 2003 examiner was that 
"it is know[n] that Gulf War vets have an increase in sinus 
conditions . . . ."  

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence. See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998). Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit, citing 
Madden, recognized that the Board had inherent fact-finding 
ability. In addition, the Court has declared that in 
adjudicating a claim the Board has the responsibility to 
weigh and assess the evidence. See Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 
614, 618 (1992).

In such an assessment of medical evidence, the Board can 
favor some medical evidence over other medical evidence so 
long as the Board adequately explains its reasons for doing 
so. See Evans v. West, 12 Vet. App. 22, 30 (1998); Winsett v. 
West, 11 Vet. App. 420, 424-25 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995). The Court instructed that the Board 
should assess the probative value of medical opinion evidence 
by examining the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical opinion that the physician reaches. See 
Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005).

In this case, the Board finds that the September 2008 
examiner's opinion is more probative than that of the April 
2003 VA examiner's.  First, the September 2008 examiner noted 
that the opinion reached was based on a review of the 
Veteran's VA claims folder - which included the April 2003 
examiner's report - a review of the medical literature and a 
physical examination of the Veteran.  The September 2008 
examiner listed the clinical evidence which formed the basis 
of the opinion, including that the Veteran had long 
complained of his rhinitis condition and that it was more 
likely that the condition was aggravated by seasonal 
allergies and smoking.  The Board observes that earlier 
examiners had noted the Veteran's condition was due to 
seasonal allergies.  On the other hand, the April 2003 
examiner simply states that the Veteran falls into the 
category of Gulf War veterans and that Gulf War veterans have 
a higher incidence sinus conditions.  There is no basis for 
the conclusion that Gulf War veterans have a higher incidence 
of sinus condition nor is there any explanation that explains 
why the Veteran's condition was not documented during 
service, or whether the condition could be explained by 
another cause.  

In sum, the April 2003 examiner's conclusion is more 
speculative in nature than the September 2008 examiner's 
opinion.  The Court has held that medical evidence which is 
speculative, general or inconclusive in nature cannot support 
a claim. See Obert v. Brown, 5 Vet. App. 30 (1993); see also 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).  Moreover, A.C. merely 
described what she had observed, and did not render an 
opinion regarding etiology.  However, to the extent that 
A.C.'s letter can be construed to be a medical opinion 
regarding the etiology of the Veteran's sinus condition, the 
Board finds that there is no evidence from which it can be 
determined how A.C. reached such a conclusion.  The September 
2008 examiner's opinion is more probative.

Finally, to the extent that the Veteran's statements support 
a conclusion that his sinus condition is related to his 
service, they too are not probative.  There is no evidence he 
has the medical training and expertise necessary to make such 
a medical opinion.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  Thus, his statements are not probative.

For those reasons, the Board finds that a preponderance of 
the evidence does not support Hickson element (3) regarding 
the Veteran's sinus condition.

In conclusion, for the reasons and bases stated above, the 
Board finds that the evidence is not at least in equipoise 
that the Veteran is entitled to service connection for CFS, a 
sinus condition or a kidney disorder.

Entitlement to service connection for a back condition. 

The law and regulations regarding service connection have 
been stated above and will not be repeated here.

Analysis

The Veteran contends that he injured his back during service 
and that his current back condition is related to those 
injuries.  As noted above, in order to establish service 
connection for a claimed disorder, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson supra.  The Board 
will address each element in turn.

With regard to element (1), the record includes a September 
2003 diagnosis of Dr. P.B., a private chiropractor, stated 
that the Veteran has "chronic vertebral subluxation 
complexes in the thoracic spine."  A June 2005 CT scan 
report indicating spinal stenosis or disc herniation at T12-
L1, L1-2, L2-3 and L3-4.  The September 2008 VA examiner 
diagnosed the Veteran's condition as status post low back 
strain and noted that X-ray results indicated "minimal 
hypertrophic degenerative disease on anterior vertebral body 
margins at T12-L1 and L1-2."  The Board finds that element 
(1) is satisfied.

With regard to element (2), the Veteran's service treatment 
records include a June 28, 1993, entry indicating that the 
Veteran complained of upper back pain and that he stated he 
"pulled a muscle."  The Veteran was provided a self-care 
protocol and instructed to follow-up if needed.  There is 
nothing else in the record indicating the Veteran either 
followed up or was further treated for a back injury during 
service.  There is also no evidence indicating that there was 
continuity in the Veteran's back condition after service.  
However, the Board finds that the evidence is at least in 
equipoise that the Veteran suffered an in-service back injury 
and that Hickson element (2) is satisfied.

With regard to element (3), there are two opinions of record.  
The first is from Dr. P.B. who stated in the September 2003 
letter that "based on the history given by the [Veteran] and 
a review of his medical record while in the military service 
in 1993 and examination each time he has been seen in my 
office, there exists a reasonable medical probability that 
the injury in 1993 has caused a permanent soft tissue injury 
to the [Veteran's] thoracic spine."  On the other hand, the 
September 2008 VA examiner found that "it is less likely as 
not that his back disorder was caused by or permanently 
aggravated to any in-service disease or injury or to his 
service in general or to a service-connected disability."  
The examiner reported further that:

[Veteran] did have a temporary pulled muscle/strain 
while in the service that resolved.  His current x-
rays show no disc disease and c&p exam was normal.  
I have no dought (sic) [doubt] that [Veteran] has 
occasional back discomfort with (sic) [which] is 
more likely related to his wt [weight] and job.  
There is no disagreement with the chiropractor that 
[the Veteran] has occasional back strain, if there 
is a disagreement the minor back strain in service 
was resolved and current discomfort is 2 [due] to 
wt and job.

As above, it is the province of the Board to determine 
whether one of the opinions of record is more probative than 
the other.  See Madden, Evans supra.  Dr. P.B. stated that he 
reviewed the Veteran's service treatment records and examined 
the Veteran and then rendered an opinion that the Veteran's 
back condition is related to the injury in service described 
in the service treatment records as a "pulled muscle."  On 
the other hand, the VA examiner stated that the 1993 injury 
had resolved and that the current back disorder was related 
to the Veteran's weight and his job.

The Board observes that the single 1993 entry regarding back 
pain supports the VA examiner; there is nothing in the record 
which indicates that the Veteran's back condition continued 
after service.  Indeed, the discharge medical history and 
physical indicate that nothing was wrong with his back.  Only 
the Veteran's statement made 10 years after the 1993 injury 
and during a pending claim for benefits did he indicate that 
he had had back pain all along.  The record also shows that 
the Veteran weighed 201 pounds upon entry into service and 
upon discharge from service.  However, in July 1999, the 
Veteran's weight was recorded as 236 pounds; in June 2001, 
his weight was reported as 274 pounds; and, in September 
2008, his weight was reported as 262 pounds.  The Board also 
notes that in July 1999, the Veteran was counseled to lose 
weight but stated that he did not intend to do so.  Finally, 
the Veteran's build was reported by the September 2008 
examiner as "obese."  Moreover, the Veteran's job has 
consistently been reported to be a carpenter or glazier; a 
job that could include lifting heavy weight.  Indeed, the 
Veteran stated in his September 2008 statement that his job 
required him to lift heavy weight.  Thus, the Board finds 
that the September 2008 examiner's report is substantially 
supported by the clinical evidence of record.

On the other hand, Dr. P.B. did not explain what, if any, 
contributions the Veteran's weight and job may have had on 
his back.  The Board notes that the first evidence of record 
after the date of discharge regarding the Veteran's back is 
dated march 1999.  An October 1999 record indicates that the 
Veteran experienced pain when he was walking in the woods and 
"lifted and twisted" with his back.  In what appears to be 
a March 1999 intake record, Dr. P.B. did not indicate the 
date or mode of onset, but noted instead a "1 x" [one time] 
event during service when the Veteran was carrying something 
"too heavy" and had to be on bed rest.  There is nothing in 
Dr. P.B.'s record which indicates an intervening injury, or 
that indicates there was recurring back pain since service.  
Indeed, it appears from Dr. P.B.'s records that the Veteran 
first reported back pain after he passed a kidney stone.

In sum, the Board finds that in the September 2008 VA 
examiner's opinion is more probative than that of Dr. P.B.'s.  
There simply is nothing showing continuity from service.  As 
noted above, the mere fact of an in-service injury is not 
enough; there must be evidence of a chronic disability 
resulting from that injury.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
See 38 C.F.R. § 3.303(b) (2008).  Here, there is no such 
evidence.  Moreover, the evidence supports the September 2008 
examiner because it appears that the Veteran gained more than 
60 pounds after discharge and worked in a job that required 
heavy lifting; the evidence supports a finding that the back 
pain resolved during service and only reappeared after 
considerable weight gain, age and years at a physically 
demanding job.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim and that 
entitlement to service connection for a back disorder is not 
warranted.


ORDER

Entitlement to service connection for CFS is denied.

Entitlement to service connection for a sinus condition is 
denied.

Entitlement to service connection for nephrolithiasis is 
denied.

Entitlement to service connection for a back condition is 
denied.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


